Case 4:18-cv-00247-ALM Document 154 Filed 04/17/20 Page 1 of 7 PageID #: 3627



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                         NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

    RETZLAFF’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S
      THIRD AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P 12(b)(6)

         Retzlaff files this reply in support of his motion to dismiss plaintiff’s third

   amended complaint. (Doc. 129.)

                                   I. INTRODUCTION

         1.     On March 1, 2020, Retzlaff filed his motion to dismiss Van Dyke’s

   third amended complaint for failure to state a claim pursuant to FED. R. CIV. P.

   12(b)(6). (Doc. 129.) On March 4, 2020, Van Dyke filed a response in opposition.

   (Doc. 135.) Pursuant to Local Rule CV-7(f), Retzlaff’s reply in support of his

   motion to dismiss was due for filing on March 11, 2020 (within seven days from

   the date the response was served). The Court has not yet ruled on Retzlaff’s

   motion to dismiss. Contemporaneously with the filing hereof, Retzlaff files a

   motion for leave to file this reply on April 17, 2020. In accordance with Local

   Rule CV-7(a)(1), this reply does not exceed 10 pages in length.
Case 4:18-cv-00247-ALM Document 154 Filed 04/17/20 Page 2 of 7 PageID #: 3628



                                                II. ARGUMENT & AUTHORITIES

               2.          Particularly apropos given the facts of the instant case is this:

               We cannot curtail a speaker’s First Amendment protection on the
               grounds that an otherwise permissible message might touch a nerve
               with an easily agitated audience.

   Higgins v. Kentucky Sports Radio, LLC, 951 F.3d 728, 738 (6th Cir. 2020), citing

   Snyder v. Phelps, 562 U.S. 443, 454 (2011) (picketers’ signs reading “God hates

   fags” and Fags doom nations” at a serviceman’s funeral were protected speech.)

           A. Under Current Law, Van Dyke is a Limited-Purpose Public Figure

               3.          Van Dyke relies on a 33-year-old case1—and some even older—to

   argue he is not a limited-purpose public figure. Resp., p. 2. First Amendment

   protections have undergone dramatic expansion since Hustler Magazine, Inc., v.

   Falwell, 485 U.S. 46 (1988). Public-figure and public-concern doctrine have, too.

   See Snyder, 562 U.S. at 451 (“Whether the First Amendment presumptively

   shields commentary from liability turns on whether the speech involves a public or

   private concern.”) This Court would be better served to consult recent decisions

   than to rely on the outdated authorities of Van Dyke’s response. (Doc. 135.)

               4.          In 2020, even a college basketball referee who made an unpopular

   call was a public figure required to plead actual malice. Higgins, 951 F.3d at 735.

   So was a 12-year-old supporter of Donald Trump. McCafferty v. Newsweek

   Media Group, Ltd., 2020 WL 1862250, at *4 (3rd Cir. 2020) (dismissing under

   Rule 12(b)(6) for failure to plead actual malice). So is Van Dyke.




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of His Motion to Dismiss Pursuant to FED. R. CIV. P. 12(b)(6)
                                                                                                          2
Case 4:18-cv-00247-ALM Document 154 Filed 04/17/20 Page 3 of 7 PageID #: 3629



               5.          Van Dyke poses three rhetorical questions he claims “Retzlaff has

   completely failed to answer.” Resp., p. 3. While these are based on Van Dyke’s

   analysis of obsolete authority, Retzlaff directly addresses Van Dyke’s questions:

               (i)         What is the public controversy?

                           The extent to which violent, racist, or vulgar ideations that an
                           attorney voluntarily injects into public discourse should disqualify
                           the attorney from holding an office of public trust (or even a law
                           license), and the public’s right to know such facts about an attorney
                           before they hire him. See, e.g., Exhibits 1-3.

           (ii)  Who, other than the participants in the controversy, were likely to
   feel the impacts of its resolution?

                           Members of the public in all jurisdictions in which Van Dyke is
                           licensed to practice law.

         (iii) How were Retzlaff’s comments related to [Van Dyke’s] role in the
   controversy?

                           Retzlaff’s comments revealed a small part of Van Dyke’s 20-year
                           history of voluntarily injecting violent, racist, and vulgar ideations
                           into public discourse.

               6.          The internet is a “vast and often unpleasant place.” Brintley v.

   Aeroquip Credit Union, 936 F.3d 489, 494 (6th Cir 2019).

               Those who step into the public limelight, even temporarily, must face
               the hazard that sometimes comes with it. Should they find a
               commentator’s discussion of their foray into public life unsavory, they
               cannot easily “cry ‘Foul!’”

   Higgins, 951 F.3d at 740, [citation omitted]. Van Dyke voluntarily stepped into

   the limelight. Doing so made him the fair subject of criticism. Van Dyke now

   must plead facts showing Retzlaff’s actual malice. He has failed to do so.

               1
                           Trotter v. Jack Anderson Enters., 818 F.2d 431, 433 (5th Cir. 1987).

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of His Motion to Dismiss Pursuant to FED. R. CIV. P. 12(b)(6)
                                                                                                          3
Case 4:18-cv-00247-ALM Document 154 Filed 04/17/20 Page 4 of 7 PageID #: 3630



                 B. Van Dyke Misunderstands the “Gap-Filler” Nature of IIED

               7.          While readily conceding that intentional infliction of emotional

   distress is a “gap-filler” tort, Resp. p. 31, Van Dyke fails to grasp what this

   actually means. In his 13-line response, Van Dyke argues—with a conspicuous

   lack of any supporting authority—that if this Court dismisses all his other claims

   (as it should), IIED will be available to Van Dyke as an “alternative theory.”

   Resp., p. 31, ¶ 3.71. Van Dyke would lead the Court into error.

               8.          The Texas Supreme Court has repeatedly held that if the defendant’s

   conduct would support an alternative cause of action, the plaintiff is barred from

   pursuing an IIED claim, regardless of whether:

               (i)         the plaintiff chooses to bring the alternative claim;

               (ii)        the plaintiff succeeds on the alternative claim; or

               (iii)       the alternative claim is barred.

   Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 816 (Tex. 2005); Hoffman-La

   Roche Inc. v. Zeltwanger, 144 S.W.3d 438 (Tex. 2004). By pleading his other

   causes of action, Van Dyke has actually negated the necessary showing of his

   IIED claim that no alternative cause of action would provide a remedy for the

   emotional distress he claims to have suffered. The Court should dismiss Van

   Dyke’s IIED claim.




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of His Motion to Dismiss Pursuant to FED. R. CIV. P. 12(b)(6)
                                                                                                          4
Case 4:18-cv-00247-ALM Document 154 Filed 04/17/20 Page 5 of 7 PageID #: 3631



          C. Van Dyke Fails to Adequately Plead Causation in his Ill-Grounded
                        Malicious Criminal Prosecution Claim

               9.          “Causation is an indispensable element” of malicious prosecution.

   In re Bexar County Criminal District Attorney’s Office, 224 S.W.3d 182, 185

   (Tex. 2007).

               [T]o recover for malicious prosecution when the decision to prosecute
               is within another’s discretion, the plaintiff has the burden of proving
               that that decision would not have been made but for the false
               information supplied by the defendant.

   In re Bexar County Criminal District Attorney’s Office, 224 S.W.3d at 185,

   quoting King v. Graham, 126 S.W.3d 75, 78 (Tex. 2003) (per curiam). Van Dyke

   pleads that the criminal prosecution against him was commenced “on the special

   request and insistence of Retzlaff.” (TAC ¶ 6.31.) This is not enough. Van Dyke

   fails to plead that the decision to prosecute “would not have been made but for

   false information supplied by” Retzlaff. This Court can also take judicial notice of

   its own file in Cause No. 4:19-CV-00786; Van Dyke v. Shackleford. Appended to

   Shackleford’s motion to dismiss Van Dyke’s malicious prosecution claim in that

   case (Doc. 6) are 14 exhibits negating the necessary element that Van Dyke would

   not have been prosecuted but for allegedly “false” information supplied by

   Retzlaff.

               10.         Van Dyke fails to plead sufficient such facts. Van Dyke thus fails to

   state a malicious prosecution claim upon which relief can be granted. The Court

   should dismiss it.




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of His Motion to Dismiss Pursuant to FED. R. CIV. P. 12(b)(6)
                                                                                                          5
Case 4:18-cv-00247-ALM Document 154 Filed 04/17/20 Page 6 of 7 PageID #: 3632



                                                   II. CONCLUSION & PRAYER

               5.          In a case decided just three days before this reply was filed, the

   Third Circuit upheld dismissal of a defamation suit under Rule 12(b)(6) with this

   introductory comment:

               Political discourse can be bruising. People often express opinions that
               offend others. But the First Amendment protects virtually all of those
               opinions, even offensive and hurtful ones, to promote a greater good:
               robust political discourse. The price of free speech is putting up with
               all sorts of name-calling and hurtful rhetoric.

   McCafferty, 2020 WL 1862250, at *1 [emphasis added].                                                   This accurately

   expresses the present state of the law. For these reasons, Retzlaff prays this Court

   to dismiss Van Dyke’s retaliatory lawsuit for failure to state a claim, and for such

   other and further relief, at law or in equity, as to which Retzlaff shall show himself

   justly entitled.

   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of His Motion to Dismiss Pursuant to FED. R. CIV. P. 12(b)(6)
                                                                                                                       6
Case 4:18-cv-00247-ALM Document 154 Filed 04/17/20 Page 7 of 7 PageID #: 3633



                                                CERTIFICATE OF SERVICE

          I certify that on _____4-17____, 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@gmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of His Motion to Dismiss Pursuant to FED. R. CIV. P. 12(b)(6)
                                                                                                          7
